DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 6, 10-13 and 16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0159764		Kasahara et al.
US 2003/0233723		Lizotte et al.
US 6,905,078		Gattuso et al.
JP 2008/279202 A		Makino et al.
JP 2007/117289 A		Fukuda
JP 2007/117103 A		Karasawa
JP 2005/040184 A		Hatori et al.
US 2009/0229067		Becker et al.
US 2015/0282695 		Tay et al.
US 7,775,970		Maeda et al.
US 2008/0306335		Lau et al.
US 2006/0199998		Akui et al.
US 2018/0344141		Rosenbaum et al.
US 2018/0116496		Arcot et al.
US 2018/0110406		Sarnaik et al.
US 2017/0311789		Mulcahey et al.
US 2014/0261545		Jenkins et al.
US 2012/0108904		Ma et al.
US 9,632,019		Karagoz et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        March 5, 2021